Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-20 have been examined in this application.
	The filling date of this application number recited above is 16 September 2019. Domestic Benefit/National Stage priority has been claimed for 371 of international PCT/US2018/023527 and provisional 62/475046 in the Application Data Sheet, thus the examination will be undertaken in consideration of 21 March 2018 and 22 March 2017, as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claims 1 and 16, the claims recite “a method for dynamically designating a settlement window for a transaction within a settlement cycle between an acquirer and an issuer, the method comprising:
receiving, a plurality of transaction records associated with a plurality of transactions, wherein each transaction record comprises data associated with an account number of an account involved in a transaction associated with the transaction record, data associated with a transaction type of the transaction associated with the transaction record, and data associated with a transaction amount of the transaction associated with the transaction record;
determining, a first settlement window of a plurality of settlement windows to assign a transaction record of the plurality of transaction records based on settlement criteria of the first settlement window and data associated with the transaction record, wherein determining the first settlement window comprises:
applying settlement criteria of the plurality of settlement windows to the transaction record; and
matching the settlement criteria of the first settlement window to the data associated with the transaction record, wherein the data associated with the transaction record comprises at least one of the following:
data associated with the account number of the account involved in the transaction associated with the transaction record, data associated with the transaction amount of the transaction associated with the transaction record, or any combination thereof;
assigning, the transaction record of the plurality of transaction records to the first settlement window based on determining the first settlement window of the plurality of settlement windows to assign the transaction record;
performing, a settlement function for a transaction associated with the transaction record assigned to the first settlement window based on assigning the transaction record of the plurality of transaction records to the first settlement window; and
performing, a subsequent settlement function for another transaction associated with another transaction record of the plurality of transaction records assigned to a second settlement window of the plurality of settlement windows, wherein the subsequent settlement function is performed at a predetermined time after the settlement function.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to certain methods of organizing human activity, specifically under fundamental economic principles or practices. The method recited above is directed towards the process of designating settlement times (e.g. assigning settlement windows) for the received transaction records and performing settlement of the transaction. Designating settlement times to provide settlement for the transactions performed between the acquirer and the issuer is fundamental economic principles or practices. Therefore, the claims are directed to an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “processor of a payment system” and “real-time settlement decisioning engine” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. This general computer component is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. The Specification does not provide further details regarding these components other than the generic recitation, such as “a processor configured to” or “real-time settlement engine comprising a processor and memory”, which indicates that these components are merely off-the-shelf generic computer components available to the public, and does not require any specialized equipment or hardware. Further, the claims merely recite these generic computer components to perform their generic functionalities, such as: receive data, determine data, apply data, match data, assign data, and perform functions based on the applied data. Mere instructions to implement an abstract idea on a computer (e.g. “apply it”) is not indicative of integration into a practical application; see MPEP 2106.05(f).
Additionally, the claims recite limitations regarding the data, such as determining the settlement window based on the data associated with the transaction record, matching the settlement window to the data and further details regarding the data, assigning the records to the settlement window, etc., which are mere data manipulation. Mere data gathering and/or selecting a particular data source or type of data to be manipulated is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Additionally, data manipulation such as mere data gathering and/or selecting a particular data source or type of data to be manipulated is adding insignificant extra-solution activity to the judicial exception. Mere instructions to apply an exception using a generic computer system and adding insignificant extra-solution activity to the judicial exception is not indicative of an inventive concept (aka “significantly more”). The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2 and 17 recite “further comprising receiving a message, wherein the message comprises the plurality of transaction records.” As similarly discussed above with its parent claims, merely using generic computer components as a tool to implement the abstract idea by performing generic functionalities, such as receiving a message, is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 3 and 18 recite “wherein the message is a clearing message or an authorization message.” As similarly discussed above with its parent claims, the limitation is providing further details regarding the data (e.g. clarifying the type of message), wherein mere data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claims 4 and 19 recite “wherein the settlement criteria of the first settlement window comprises data associated with settlement criteria of a jurisdiction.” As similarly discussed above with its parent claims, the limitation is providing further details regarding the data (e.g. settlement window comprises data), wherein mere data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claims 5 and 20 recite “wherein the settlement criteria of the first settlement window is based at least partially on at least one of the following: transaction device type, transaction device category, product type, product category, transaction amount, transaction category, merchant type, merchant category, acquiring bank identification, issuing bank identification, country identification, jurisdiction identification, or any combination thereof.” As similarly discussed above with its parent claims, the limitation is providing further details regarding the data (e.g. clarifying the settlement criteria), wherein mere data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 6 recites “further comprising determining data associated with a transaction type of each transaction associated with each transaction record and matching each transaction record with a type of transaction based on the data associated with the transaction type of each transaction.” As similarly discussed above with its parent claims, the limitation is providing further details regarding the data (e.g. clarifying the transaction type and matching based on the data), wherein mere data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 7 recites “wherein the type of transaction comprises at least one of: an on-us transaction type, a credit transaction type, a debit transaction type, or a merchant identification value transaction type.” As similarly discussed above with its parent claims, the limitation is providing further details regarding the data (e.g. clarifying the transaction type), wherein mere data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 8 recites “further comprising routing a clearing message to the issuer and calculating: a settlement obligation of the issuer associated with each transaction assigned to the first settlement window, and an amount due to the acquirer net fees and charges.” As similarly discussed above with its parent claims, merely using generic computer components as a tool to implement the abstract idea by performing generic functionalities, such as routing a message and performing calculations, is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 9 recites “further comprising performing risk protection on the first settlement window.” As similarly discussed above with its parent claims, merely using generic computer components as a tool to implement the abstract idea by performing generic functionalities, such as performing a predetermined rule (e.g. risk protection), is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 10 recites “further comprising: determining whether the transaction associated with the transaction record is associated with a risk parameter; and wherein performing the settlement function for the transaction associated with the transaction record assigned to the first settlement window comprises: blocking transmission of a settlement communication for the transaction record based on determining that the transaction record is a high-risk transaction record, or transmitting a settlement communication for the transaction record based on determining that the transaction associated with the transaction record is not a high- risk transaction record.” As similarly discussed above with its parent claims, merely using generic computer components as a tool to implement the abstract idea by performing generic functionalities, such as determining data then blocking or transmitting data, is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 11 recites “further comprising receiving the settlement criteria of the first settlement window from an issuer that issued an account involved in a transaction of the plurality of transactions associated with the plurality of transactions.” As similarly discussed above with its parent claims, the limitation is providing further details regarding the data (e.g. clarifying the issuer), wherein mere data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 12 recites “wherein the first settlement window is associated with a time period for settlement that is independent of an end of day time period for settlement.” As similarly discussed above with its parent claims, the limitation is providing further details regarding the data (e.g. clarifying the settlement window time period), wherein mere data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 13 recites “wherein each settlement window of the plurality of settlement windows is associated with a time period for settlement that is independent of an end of day time period for settlement.” As similarly discussed above with its parent claims, the limitation is providing further details regarding the data (e.g. clarifying the settlement window time period), wherein mere data manipulation is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 14 recites “wherein performing the settlement function for the transaction associated with the transaction record assigned to the first settlement window comprises: facilitating a settlement communication for the transaction associated with the transaction record based on the first settlement window.” As similarly discussed above with its parent claims, merely using generic computer components as a tool to implement the abstract idea by performing generic functionalities, such as facilitating communications, is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 15 recites “wherein performing the settlement function for the transaction associated with the transaction record assigned to the first settlement window comprises: performing the settlement function for the transaction associated with the transaction record assigned to the first settlement window in real-time.” As similarly discussed above with its parent claims, merely using generic computer components as a tool to implement the abstract idea by performing generic functionalities, such as performing the function, is mere “apply it”, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-15 and 17-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above and/or adds insignificant extra-solution activity to the judicial exception. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 11-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberger (U.S. 8,682,790 B1) in view of Reynolds et al. (U.S. 2010/0094735).

	As per claims 1 and 16, Rosenberger teaches a computer-implemented method for dynamically designating a settlement window for a transaction within a settlement cycle between an acquirer and an issuer ([Col 3 Lines 14-18] “The present invention can utilize the same methodology, computer-related components, proprietary networks, intermediary service providers, etc., as a standard credit card account for all of the above-described activities leading up to the posting of the POS transactions to the billing cycle”), the method comprising:
	receiving, by at least one processor of a payment system comprising a real- time settlement decisioning engine, a plurality of transaction records associated with a plurality of transactions (See Table 1 at [Col 2 Lines 60-65] to [Col 3 Lines 1-13]), wherein each transaction record comprises data associated with an account number of an account involved in a transaction associated with the transaction record ([Col 3 Lines 21-22] “Conducting a POS transaction per the present invention can comprise use of a financial card, a transaction card, …” which conducting a transaction with a credit card, debit card, etc. would comprise transaction record data associated with the account number of the card used to conduct the transaction), data associated with a transaction type of the transaction associated with the transaction record (See Table 1 at [Col 2 Lines 60-65] to [Col 3 Lines 1-13] which presents data under heading “Description” disclosing data associated with different transaction types), and data associated with a transaction amount of the transaction associated with the transaction record (See Table 1 at [Col 2 Lines 60-65] to [Col 3 Lines 1-13] which presents data under heading “Transaction Amount” disclosing data associated with the transaction amount);
	determining, by at least one processor of the payment system, a first settlement window of a plurality of settlement windows to assign a transaction record of the plurality of transaction records based on settlement criteria of the first settlement window and data associated with the transaction record ([Col 16 Lines 45-47] “Furthermore, an end user can use a merchant parameter to determine which billing cycle to post a given POS transaction to”), wherein determining the first settlement window comprises:
	applying settlement criteria of the plurality of settlement windows to the transaction record ([Col 16 Lines 45-53] “Furthermore, an end user can use a merchant parameter to determine which billing cycle to post a given POS transaction to, where an end user can select from different merchant categories such as merchants related to groceries, travel, gasoline, home improvements, etc., and can elect to have, say "travel" and "home improvement" related transactions automatically post to at least one second billing cycle, whereas other POS transactions would by default automatically post to a first billing cycle”); and
	matching the settlement criteria of the first settlement window to the data associated with the transaction record, wherein the data associated with the transaction record comprises at least one of the following: data associated with the account number of the account involved in the transaction associated with the transaction record, data associated with the transaction amount of the transaction associated with the transaction record, or any combination thereof ([Col 8 Lines 24-31] “Such parameters can be used to automatically perform a POS transaction transfer from a first billing cycle to at least one second billing cycle, where parameters can comprise a date parameter, an amount threshold parameter, a billing cycle balance consumption threshold parameter, and a merchant parameter. Parameters can be applied to the account one at a time, or in plural combinations” and see also [Col 10 Lines 23-30] “Also, an end user can use an amount threshold parameter to perform a transfer. Here, an end user sets an amount threshold of, say, $500, so when any POS transaction at or above $500 is posted to a first billing cycle, the transaction is automatically transferred to at least one second billing cycle (where POS transactions below $500 would remain posted to the first billing cycle)”);
	assigning, by at least one processor of the payment system, the transaction record of the plurality of transaction records to the first settlement window based on determining the first settlement window of the plurality of settlement windows to assign the transaction record ([Col 10 Lines 25-30] “so when any POS transaction at or above $500 is posted to a first billing cycle, the transaction is automatically transferred to at least one second billing cycle (where POS transactions below $500 would remain posted to the first billing cycle)”).

Although Rosenberger teaches the system of selecting a settlement window (e.g. billing cycle period) based on matching the settlement criteria and transaction data (e.g. merchant categories, transaction amount, transaction date, etc.), the prior art does not explicitly recite the steps of performing a settlement function for the billing cycle. It would have been obvious to one of ordinary skilled in the art to imply that the settlement function would be performed simply by the user providing the payment amount due for the billing period, however, Reynolds teaches:
	performing, by at least one processor of the payment system, a settlement function for a transaction associated with the transaction record assigned to the first settlement window based on assigning the transaction record of the plurality of transaction records to the first settlement window (See Figure 8 – steps 810 to 816, as disclosed [0087] “The automated payments engine may compare the data of the settlement transaction record retrieved to see if it satisfies the payment condition. If so, the automated payments engine may pay the transaction amount using the payment method as specified in the payment rule (block 816)” and also [0016] “Some embodiments include procedures for processing payment transactions using a credit card account having a periodic billing cycle, including receiving, at a configuration server, automated payment configuration data from an accountholder associated with said credit card account … and processing said at least one settlement record using an automated payments engine in accordance with said automated payment configuration data to determine whether said payment transaction satisfies said payment condition and to automatically initiate payment for said transaction using said at least one payment method before the end of said periodic billing cycle, when the result of said determining is that said payment condition is satisfied”); and
	performing, by at least one processor of the payment system, a subsequent settlement function for another transaction associated with another transaction record of the plurality of transaction records assigned to a second settlement window of the plurality of settlement windows, wherein the subsequent settlement function is performed at a predetermined time after the settlement function ([0012] “Some embodiments of the present invention include a system for automatically processing payment transactions using a credit card account having a periodic billing cycle … to automatically initiate payment for said transaction using said at least one payment method before the end of said periodic billing cycle” which is obvious that a subsequent settlement function for the next billing cycle would be performed after the first billing cycle has been completed, by which performs the settlement function as disclosed in Figure 8, as the reference teaches automatic payment for “periodic billing cycle” meaning that the settlement is performed for each billing cycle, by which each billing cycle is provided after a predetermined time (e.g. monthly), as disclosed [0006] “In other aspects, the present invention relates to a financial transaction payment method and system utilizing financial transaction cards, such as credit cards and debit cards, and to a financial transaction payment method and system involving installment loans, which are loans in which the loan amount and loan interest are repaid in a predetermined number of periodic payments, usually monthly”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize automated payments (e.g. settlement function) for periodic billing cycles as in Reynolds in the system executing the method of Rosenberger, by which the system in Rosenberger teaches of different billing cycles to perform settlement functions (e.g. first billing cycle and second billing cycle to perform subsequent settlement function), with the motivation of offering to “prevent the accumulation of late fees or defaulting on the charges” by utilizing automated payments for settlements, and also provide “the ability to customize when the payments are made … providing more control over when and how payments are made in respect to transactions charged to their credit card account” [0002-0011] as taught by Reynolds over that of Rosenberger.

	As per claims 4 and 19, Rosenberger teaches the computer-implemented method of claim 1 and the system of claim 16, wherein the settlement criteria of the first settlement window comprises data associated with settlement criteria of a jurisdiction ([Col 8 Lines 24-31] “Such parameters can be used to automatically perform a POS transaction transfer from a first billing cycle to at least one second billing cycle, where parameters can comprise a date parameter, an amount threshold parameter, a billing cycle balance consumption threshold parameter, and a merchant parameter. Parameters can be applied to the account one at a time, or in plural combinations” which includes the typical monthly billing cycle (e.g. jurisdiction of a typical credit card billing cycle) involving dates, as further disclosed [Col 9 Lines 62-67 to Col 10 Lines 1-2] “In further explaining the above seven day/one week pre-date example, let's assume that a typical billing cycle is four weeks in length, where during the first three-quarters of a first billing cycle, the POS transactions that are posted to the first billing cycle remain on the first billing cycle, and during the last quarter (the last week) of the first billing cycle, the transactions that are posted to the first billing cycle are automatically transferred to a second billing cycle”). 

	As per claims 5 and 20, Rosenberger teaches the computer-implemented method of claim 1 and the system of claim 16, wherein the settlement criteria of the first settlement window is based at least partially on at least one of the following:
	transaction device type, transaction device category, product type, product category, transaction amount, transaction category, merchant type, merchant category, acquiring bank identification, issuing bank identification, country identification, jurisdiction identification, or any combination thereof ([Col 8 Lines 24-31] “Such parameters can be used to automatically perform a POS transaction transfer from a first billing cycle to at least one second billing cycle, where parameters can comprise a date parameter, an amount threshold parameter, a billing cycle balance consumption threshold parameter, and a merchant parameter. Parameters can be applied to the account one at a time, or in plural combinations”). 

	As per claim 6, Rosenberger teaches the computer-implemented method of claim 1, further comprising determining data associated with a transaction type of each transaction associated with each transaction record and matching each transaction record with a type of transaction based on the data associated with the transaction type of each transaction ([Col 10 Lines 47-54] “Also, an end user can use a merchant parameter to perform a transfer, where an end user can select from different merchant categories such as merchants related to groceries, travel, gasoline, home improvements, etc., and can elect to have, say, "travel" and "home improvement" related transactions transferred from the first billing cycle to at least one second billing cycle”). 

	As per claim 7, Rosenberger teaches the computer-implemented method of claim 6, wherein the type of transaction comprises at least one of:
	an on-us transaction type, a credit transaction type, a debit transaction type, or a merchant identification value transaction type ([Col 16 Lines 45-53] “Furthermore, an end user can use a merchant parameter to determine which billing cycle to post a given POS transaction to, where an end user can select from different merchant categories such as merchants related to groceries, travel, gasoline, home improvements, etc., and can elect to have, say "travel" and "home improvement" related transactions automatically post to at least one second billing cycle, whereas other POS transactions would by default automatically post to a first billing cycle”). 
 
	As per claim 11, Rosenberger teaches the computer-implemented method of claim 1, further comprising receiving the settlement criteria of the first settlement window from an issuer that issued an account involved in a transaction of the plurality of transactions associated with the plurality of transactions ([Col 8 Lines 24-31] “Such parameters can be used to automatically perform a POS transaction transfer from a first billing cycle to at least one second billing cycle, where parameters can comprise a date parameter, an amount threshold parameter, a billing cycle balance consumption threshold parameter, and a merchant parameter. Parameters can be applied to the account one at a time, or in plural combinations” wherein [Col 4 Lines 64-67 to Col 5 Lines 1-2] “It is important to note that while electronic transfers per this disclosure can occur at the desire of the end user, there is no implicit or explicit limitation in this disclosure that such electronic transfers must only occur at the desire of the end user, where such electronic transfers can also be implemented at the behest of the account provider as well” and also [Col 8 Lines 15-23] “Parameters are an important aspect throughout this disclosure. While it seems practical for the end user to apply parameters, and disclosure herein often references an end user applying a given parameter, the disclosure is non-limiting in that there can be accounts where an end user applies the parameters sans the account provider, accounts where an end user as well as an account provider apply parameters, or accounts where an account provider applies parameters without any input whatsoever from the end user”). 

	As per claim 12, Rosenberger teaches the computer-implemented method of claim 1, wherein the first settlement window is associated with a time period for settlement that is independent of an end of day time period for settlement ([Col 7 Lines 12-24] “Furthermore, while the examples show a particular timeframe for a billing cycle, such a timeframe is a non-limiting example, whereas this disclosure is applicable to a billing cycle comprising any number of days, weeks, etc. in duration. Also, for purposes of this disclosure, a first billing cycle can be identical or similar in length to a second billing cycle, or can be considerably different in length, where a first billing cycle can be 30 days long and the second billing cycle is 29 days long (similar length), or where a first billing cycle is 19 days long, while a second billing cycle is 31 days long (considerably different length), where this disclosure is non-limiting in this regard”). 

	As per claim 13, Rosenberger teaches the computer-implemented method of claim 1, wherein each settlement window of the plurality of settlement windows is associated with a time period for settlement that is independent of an end of day time period for settlement ([Col 7 Lines 12-24] “Furthermore, while the examples show a particular timeframe for a billing cycle, such a timeframe is a non-limiting example, whereas this disclosure is applicable to a billing cycle comprising any number of days, weeks, etc. in duration. Also, for purposes of this disclosure, a first billing cycle can be identical or similar in length to a second billing cycle, or can be considerably different in length, where a first billing cycle can be 30 days long and the second billing cycle is 29 days long (similar length), or where a first billing cycle is 19 days long, while a second billing cycle is 31 days long (considerably different length), where this disclosure is non-limiting in this regard”).

	As per claim 14, Rosenberger may not explicitly disclose, but Reynolds teaches the computer-implemented method of claim 1, wherein performing the settlement function for the transaction associated with the transaction record assigned to the first settlement window comprises:
	facilitating a settlement communication for the transaction associated with the transaction record based on the first settlement window ([0012] “Some embodiments of the present invention include a system for automatically processing payment transactions using a credit card account having a periodic billing cycle, including an accountholder interface configured to receive automated payment configuration data from an accountholder associated with said credit card account, said configuration data including at least one payment condition and at least one payment method associated with said payment condition”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize automatic payment processing (e.g. settlement communication) based on the periodic billing cycle as in Reynolds in the system executing the method of Rosenberger, by which the system in Rosenberger teaches of different billing cycles to perform settlement functions (e.g. first billing cycle and second billing cycle to perform subsequent settlement function), with the motivation of offering to “prevent the accumulation of late fees or defaulting on the charges” by utilizing automated payments for settlements, and also provide “the ability to customize when the payments are made … providing more control over when and how payments are made in respect to transactions charged to their credit card account” [0002-0011] as taught by Reynolds over that of Rosenberger.

Claims 2-3, 8-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberger in view of Reynolds in further view of Hammad et al. (U.S. 2013/0198046).

	As per claims 2 and 17, Rosenberger may not explicitly disclose, but Hammad teaches the computer-implemented method of claim 1 and the system of claim 16, further comprising receiving a message, wherein the message comprises the plurality of transaction records ([0098] “At step 1102, method 1100 may begin by server computer 202 receiving transaction data for one or more transactions conducted at one or more mobile merchants. As described herein, the transaction data can be received as part of an authorization request message, an authorization response message, a clearing message, a settlement message, and/or a chargeback message”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize receiving a message (e.g. clearing message, authorization message, etc.) comprising transaction data for one or more transactions conducted (e.g. plurality of transaction records) as in Hammad in the system executing the method of Rosenberger, by which the system in Rosenberger teaches of creating a billing cycle with the received transactions, with the motivation of offering to provide efficient and reliable solution of maintaining and aggregating electronic transaction records [0002-0006] as taught by Hammad over that of Rosenberger.

	As per claims 3 and 18, Rosenberger may not explicitly disclose, but Hammad teaches the computer-implemented method of claim 2 and the system of claim 17, wherein the message is a clearing message or an authorization message ([0098] “At step 1102, method 1100 may begin by server computer 202 receiving transaction data for one or more transactions conducted at one or more mobile merchants. As described herein, the transaction data can be received as part of an authorization request message, an authorization response message, a clearing message, a settlement message, and/or a chargeback message”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize receiving a message (e.g. clearing message, authorization message, etc.) comprising transaction data for one or more transactions conducted (e.g. plurality of transaction records) as in Hammad in the system executing the method of Rosenberger, by which the system in Rosenberger teaches of creating a billing cycle with the received transactions, with the motivation of offering to provide efficient and reliable solution of maintaining and aggregating electronic transaction records [0002-0006] as taught by Hammad over that of Rosenberger.

As per claim 8, Rosenberger may not explicitly disclose, but Hammad teaches the computer-implemented method of claim 1, further comprising routing a clearing message to the issuer and calculating:
	a settlement obligation of the issuer associated with each transaction assigned to the first settlement window, and an amount due to the acquirer net fees and charges ([0090] “As described herein, the transaction data for individual transactions can be received as part of an authorization request message, an authorization response message, a clearing message, a settlement message, and/or a chargeback message. For example, an authorization request and/or response message for a transaction can include transaction data such as the location of the transaction (e.g., GPS coordinates, address, intersection, monument, landmark, etc.), a mobile merchant identifier (e.g., MVV, DBA, access device identifier, etc.), date, time, authorization amount (e.g., the transaction amount submitted for authorization), authorization category (e.g., approved, declined, chargeback, etc.), and other information. Clearing and settlement messages exchanged between issuer and acquirer computers through server computer 202 may also contain such transaction data” and see also [0063] “At the end of the day, a normal clearing and settlement process may be conducted by the payment processing network 112 in cooperation with the first issuer computer 114(a) and the first acquirer computer 110(a). A clearing process can be a process of exchanging financial details between an acquirer and an issuer to facilitate posting to a consumer's account and reconciliation of the consumer's settlement position. A settlement process can be a process of transferring funds between an acquirer and issuer”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize clearing message comprising the settlement process between the acquirer and issuer of the amount due as in Hammad in the system executing the method of Rosenberger, by which the system in Rosenberger teaches of creating a billing cycle with the received transactions, with the motivation of offering to provide efficient and reliable solution of maintaining and aggregating electronic transaction records [0002-0006] as taught by Hammad over that of Rosenberger.

As per claim 9, Rosenberger may not explicitly disclose, but Hammad teaches the computer-implemented method of claim 1, further comprising performing risk protection on the first settlement window ([0092] “For example, analytics module 206 may periodically (e.g., every 30 seconds, 1 minute, 5 minutes, 10 minutes, 30 minutes, hour, 12 hours, daily, weekly, monthly, etc.) access the transaction data stored in the transaction database 212, analyze the transaction data, and generate transaction volume data and/or fraud data for various geographic locations and/or times of day”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize steps of fraud detection for transactions as in Hammad in the system executing the method of Rosenberger, by which the system in Rosenberger teaches of creating a billing cycle with the received transactions, with the motivation of offering to provide efficient and reliable solution of maintaining and aggregating electronic transaction records [0002-0006] as taught by Hammad over that of Rosenberger.

	As per claim 10, Rosenberger may not explicitly disclose, but Hammad teaches the computer-implemented method of claim 9, further comprising:
	determining whether the transaction associated with the transaction record is associated with a risk parameter ([0061] “After receiving the authorization request message, the first issuer computer 114(a) may perform a number of authorization, authentication, and fraud detection processes in order to make an authorization decision”); and
	wherein performing the settlement function for the transaction associated with the transaction record assigned to the first settlement window comprises:
	blocking transmission of a settlement communication for the transaction record based on determining that the transaction record is a high-risk transaction record, or transmitting a settlement communication for the transaction record based on determining that the transaction associated with the transaction record is not a high-risk transaction record ([0043] “The issuer may then perform a number of authorization, authentication, and fraud detection steps to make a decision regarding whether the transaction is to be approved. If the transaction is approved, the issuer can generate and transmit an authorization response message back to the payment processing network for forwarding to the mobile merchant's acquirer” wherein if the transaction is determined as not a high-risk transaction record (e.g. transaction is approved after the fraud detection steps), then the communication is transmitted). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize steps of fraud detection for transactions as in Hammad in the system executing the method of Rosenberger, by which the system in Rosenberger teaches of creating a billing cycle with the received transactions, with the motivation of offering to provide efficient and reliable solution of maintaining and aggregating electronic transaction records [0002-0006] as taught by Hammad over that of Rosenberger.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberger in view of Reynolds in further view of Shigemi et al. (U.S. 2003/0004890).

	As per claim 15, Rosenberger may not explicitly disclose, but Shigemi teaches the computer-implemented method of claim 1, wherein performing the settlement function for the transaction associated with the transaction record assigned to the first settlement window comprises:
	performing the settlement function for the transaction associated with the transaction record assigned to the first settlement window in real-time ([0015] “For example, the settlement unit makes a real-time settlement on the network when there is the access to the address notified by the requested contents notice unit from the user corresponding to the address and the paying instruction regarding the requested contents from the user is received” and also [0039] “The settlement unit 24 is a unit which makes an Internet debit settlement as a real-time settlement on the Internet in accordance with a protocol specification called SET (Secure Electronic Transactions) for safely making a settlement on the Internet”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize real-time settlement of periodic bills as in Shigemi, as disclosed [0047] “a case where the system is applied to a sales method of a deferred payment of the user whereby use by the user is managed every predetermined period such as "monthly" and a charged money amount for this period is determined on a predetermined closing date will be described”, in the system executing the method of Rosenberger, by which the system in Rosenberger teaches of billing cycles which comprise of periodic amounts due, with the motivation of offering to [0007] “improve convenience of the user and contribute to a cost reduction of a sales shop” as taught by Shigemi over that of Rosenberger.

Response to Arguments
Applicant's arguments, see pages 10 to 15, filed 12 October 2021, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. Applicant contends that the claims are directed to improvements in transaction settlement systems. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the method of designating settlement times to provide settlement for the transactions performed between the acquirer and the issuer is fundamental economic principles or practices, which is a certain method of organizing human activity, thus the claims are directed to an abstract idea. The alleged improvement upon conventional batch settlement practices by designating a preferred settlement window for a transaction within a settlement cycle between an acquirer and an issuer, as the Applicant contends on pages 12 to 13, does not provide a technological improvement. This process is not providing a technological solution to a technological problem, but rather provides a business solution to a business problem. As such, considering the additional elements, which are generic computer components, performing generic functionalities to implement the abstract idea is mere “apply it”, which is not indicative of integration into a practical application. Additionally, the claims recite mere data manipulation, wherein mere data gathering and/or selecting a particular data source or type of data to be manipulated is adding insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application. Therefore, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system, and manipulating data is adding insignificant extra-solution activity to the judicial exception, by which are not indicative of an inventive concept. Therefore, the 35 U.S.C. 101 rejection is maintained.
Applicant’s arguments, see pages 15 to 17, with respect to 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (U.S. 2014/0032383) discloses a method of real time accounting of an online user, comprising, in response to detecting that an accounting period of an online user has expired, transmitting an instant accounting request packet to a Network Access Server (NAS) with an accounting server, in response to receiving an accounting reset packet from the NAS and with the accounting server, performing an instant settlement for expenses of the user according to online usage information carried in the accounting reset packet, recording a result of the instant settlement in a bill of the accounting period that expired recently, restarting to perform accounting for the user from a next accounting period, and transmitting an accounting response packet to the NAS to cause the NAS to clear online usage information of the user and re-calculate the online usage of the user from the next accounting period.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697